                  Case 5:20-po-00063 Document 1 Filed on 01/04/20 in TXSD Page 1 of 1
 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  SouthernDistrict
                                              __________   Districtofof__________
                                                                        Texas

                   United States of America                       )
                              v.                                  )
              Sergio Adan MUNOZ-Hernandez                         )      Case No.
                                                                  )                 L-20-PO0063
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of               January 03, 2020               in the county of                  Webb                in the
       Southern         District of           Texas          , the defendant(s) violated:

             Code Section                                                   Offense Description
8 USC 1325(a)(1)                           an alien, did unlawfully enter and attempt to enter the United States at a place other than
                                           designated by immigration officer.




          This criminal complaint is based on these facts:
Furthermore, it is based on verbal statements by, Sergio Adan MUNOZ-Hernandez, who admitted to being a citizen of Mexico, who
entered or attempted to enter illegally into the United States by wading the Rio Grande River near, Laredo, Texas, thus avoiding
immigration inspection, nor having proper documents to enter, travel through, or remain in the United States. This illegal entry or
attempted entry took place on January 03, 2020.




              Continued on the attached sheet.                                                 /S/Ricardo Mayoral
                                                                                             Complainant’s signature

                                                                         Ricardo Mayoral                  , Border Patrol Agent
                                                                                              Printed name and title
  Sworn to before me and signed in my presence,
 Affiant Ricardo Mayoral
 sworn and attested
 on January 4, 2020, at 9:04 PM,
 Date:   January
 at Laredo, Texas.05, 2020
                                                                                                Judge’s signature

 City and state:      Laredo, Texas                                      Diana Song Quiroga               , U.S. Magistrate Judge
                                                                                              Printed name and title
